UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2205


TANESHIA LAVERNE MIDDLETON,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:15-cv-00299-BHH)


Submitted: May 31, 2017                                           Decided: June 23, 2017


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Taneshia Laverne Middleton, Appellant Pro Se. Marshall Prince, II, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Taneshia Laverne Middleton appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Commissioner’s denial of

disability insurance benefits and supplemental security income. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Middleton v. Comm’r of Soc. Sec. Admin., No. 8:15-cv-00299-BHH (D.S.C.

Aug. 19, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2